


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------
















REAL ESTATE PURCHASE


AND SALE AGREEMENT


by and between


CORAC, LLC, a Delaware limited liability company


As Seller


and


NTS REALTY HOLDINGS LIMITED PARTNERSHIP, a Delaware limited partnership


As Purchaser




Dated as of December 3, 2010


for


Plantation Lakes Apartments, Sanford, Florida
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


 
 
 

REAL ESTATE PURCHASE AND SALE AGREEMENT


Summary Statement


This Summary Statement is attached to and made a part of that certain Real
Estate Purchase and Sale Agreement by and between the Seller and Purchaser
referenced below.
 
1.
DATE OF AGREEMENT:
December 3, 2010

 
2.
SELLER:
CORAC, LLC

 
3.
PURCHASER:
NTS REALTY HOLDINGS LIMITED
PARTNERSHIP

 
4.
PROPERTY ADDRESS:
1000 Plantation Lakes Circle
Sanford, Florida 32771

 



5.
PURCHASE PRICE:
$37,200,000.00

 
6.
EARNEST MONEY:
$800,000.00, to be deposited as follows:

 
 
a.
Initial Deposit
$400,000.00 (due on December 7, 2010)

 
 
b.
Approval Deposit
$400,000.00 (within one (1) Business Day of the
Approval Date)

 
 
c.
Extension Deposit
$250,000.00 (on or before December 20, 2010)

 
7.
APPROVAL DATE:
December 17, 2010

 
8.
CLOSING DATE:
On or before December 27, 2010 (unless extended
as provided herein)

 
9.
TITLE COMPANY:
Commonwealth Land Title Insurance Company (or
another title insurance company approved by
Purchaser and Seller)

 
10.
PURCHASER’S ADDRESS:
NTS Development Company
10172 Linn Station Road
Louisville, Kentucky 40223
Attn: Neil A. Mitchell, Senior Vice President
Telephone: 502-426-4800 x212
Fax: 502-426-4994
E-Mail: nmitchell@ntsdevco.com













 
  
With a Copy to: 
Rosann D. Tafel, Esquire
NTS Development Company













 
                                                               

 
 
 
 
 
 
  
 
10172 Linn Station Road
Louisville, Kentucky 40223
Telephone: 502-426-4800 x153
Fax: 502-426-4994
E-Mail: rtafel@ntsdevco.com













                                                               


 
ii
 

11.
SELLER’S ADDRESS:
CORAC, LLC
c/o CIGNA Investment Management
900 Cottage Grove Road
Wilde Building, A4-CRI
Hartford, CT  06103
Attn:  Terri Wertman
Telephone:  860-226-8819
Fax:  860-226-8850
E-mail: terri.wertman@cigna.com
 
With a copy to:
 
CIGNA Corporation
Investment Law Department
900 Cottage Grove Road
Wilde Building, A5LGL
Hartford, CT  06103
Attn:  Alan Innes, Esq.
Telephone:  860-226-8935
Fax: 860-226-8942
E-Mail: alan.innes@cigna.com

 



 
 
 
 

REAL ESTATE PURCHASE AND SALE AGREEMENT




THIS REAL ESTATE PURCHASE AND SALE AGREEMENT (“Agreement”) is made and entered
into as of December 3, 2010 (the “Date of Agreement”) by and between (i) CORAC,
LLC, a Delaware limited liability company (“Seller”) and (ii) NTS REALTY
HOLDINGS LIMITED PARTNERSHIP, a Delaware limited partnership (“Purchaser”).
 
RECITALS


A.           Seller is the owner of certain real property legally described in
Exhibit A attached hereto (the “Land”) and all buildings, fixtures and other
improvements situated on the Land (collectively, the “Improvements”), which Land
and Improvements are described generally on Line 4 of the preceding Summary
Statement attached to and incorporated into this Agreement (the “Summary
Statement”).
 
B.           Seller desires to sell to Purchaser, and Purchaser desires to
purchase from Seller, the Land and the Improvements, together with all of the
other property and interests described in Section 1 below, subject to the terms
and conditions contained herein.
 
AGREEMENTS
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Purchaser agree as
follows:
 
1.            AGREEMENT FOR PURCHASE AND SALE.
 
Seller agrees to sell, and Purchaser agrees to purchase, subject to the terms
and conditions contained herein, the Land and the Improvements, together with:
 
(a)           (i) all liberties, privileges, hereditaments, easements,
interests, and appurtenances, if any, owned by Seller and in any way belonging
or appertaining to the Land and the Improvements and (ii) all of Seller’s right,
title and interest, if any, in and to all adjoining streets, alleys, roads,
passages and public ways (collectively, the “Appurtenant Rights”); and
 
(b)           all equipment and fixtures owned by Seller attached to the
Improvements and all personal property owned by Seller, if any (the “Personal
Property”), in each case located at and used in connection with the ownership,
operation and maintenance of the Land or the Improvements including, but not
limited to: (i) any trademarks, trade names, domain names, websites, internet
addresses, logos and other means of property identification associated with the
Land or the Improvements; and (ii) all other intangible property associated with
the Land or the Improvements including, without limitation, all telephone
numbers associated with on-site management and leasing and all tenant files
pertaining to the leasing operation of the Seller; and
 

 
 
 

(c)           all of the interests of the landlord in, to and under all leases,
tenancies and rental or occupancy agreements granting possessory rights in, on
or covering the Land or Improvements, to tenants as tenants only, together with
all modifications, extensions, amendments and guarantees thereof, regarding all
of the tenants and occupants set forth in Exhibit B attached hereto, together
with such other leases of the Improvements as may be made prior to Closing in
accordance with the terms of this Agreement (collectively, the “Leases”); and
 
(d)           to the extent assignable, all of Seller’s right, title and
interest in and to contracts, agreements, guarantees, warranties and indemnities
listed in Exhibit C attached hereto which shall survive Closing and by which
Purchaser will be bound (collectively, the “Contracts”).
 
The Land, Improvements, Appurtenant Rights, Personal Property, Leases and
Contracts are collectively referred to herein as the “Property.”
 
           2.                PURCHASE PRICE.
 
The purchase price for the Property (the “Purchase Price”) shall be the amount
set forth in Line 5 of the Summary Statement.  Purchaser shall pay the Purchase
Price, plus or minus prorations and adjustments provided for herein, to Escrow
(as such term is defined in Section 5 of this Agreement) in cash on or before
2:00 p.m. (Eastern time) on the Closing Date (as hereinafter defined).
 
           3.                EARNEST MONEY.
 
(a)           On or before December 7, 2010, Purchaser shall deposit into the
Escrow (as hereinafter defined) by wire transfer of federal funds the amount set
forth in Line 6(a) of the Summary Statement as an initial earnest money deposit
(the “Initial Deposit”).
 
(b)           Within one (1) Business Day following the Approval Date, Purchaser
shall deposit into Escrow  by wire transfer of federal funds the amount set
forth in Line 6(b) of the Summary Statement as an additional earnest money
deposit (the “Approval Deposit”).  Purchaser’s failure timely to deposit the
Approval Deposit shall constitute a default by Purchaser hereunder and Seller
shall have the remedies provided in Section 16(a) of this Agreement.
 
(c)           The Initial Deposit, Approval Deposit and, if applicable, the
Extension Deposit (as defined in Section 4 hereof) (to the extent each such
deposit was made by Purchaser hereunder) shall be referred to as the “Earnest
Money.”  The Earnest Money shall be invested in an interest-bearing account and,
except as otherwise provided herein, all interest earned on the Earnest Money
shall remain the property of and be paid to Purchaser.  If the transaction
contemplated by this Agreement does not close, the Earnest Money shall be
handled in accordance with the terms of this Agreement.
 
           4.                CLOSING.
 
Subject to terms and conditions of this Agreement, the closing of the
transaction contemplated by this Agreement (the “Closing”) shall take place on
the date set forth on Line 8 of the Summary Statement (the “Closing Date”) in
escrow with the Title Company.  On the

 
2
 

Closing Date, Seller and Purchaser shall perform their obligations under
Sections 10(b) and 10(c) of this Agreement, respectively, the performance of
which obligations shall be concurrent.
 
Purchaser shall have a one-time right to extend the Closing Date to January 14,
2011 (the “Extended Closing Date”), upon written notice to Seller given not
later than December 20, 2010, and as a condition to granting such extension,
Purchaser shall deposit into Escrow by wire transfer of federal funds the amount
set forth in Line 6(c) of the Summary Statement as an extension deposit (the
“Extension Deposit”).
 
           5.                ESCROW.
 
This transaction shall be closed through an escrow established with the Title
Company in accordance with escrow instructions in the form attached hereto as
Exhibit E (the “Escrow”).  Upon the creation of the Escrow, anything herein to
the contrary notwithstanding, the transfer and conveyance of the Property, the
payment of funds and the delivery of the Closing Documents (as defined below)
and other documents required to close the transaction contemplated by this
Agreement shall be made through the Escrow.
 
6.           TITLE, SURVEY.
 
(a)               On or before December 8, 2010, Purchaser shall obtain at its
own cost and expense an ALTA form title commitment (with Florida modifications)
(the “Title Commitment”) for an owner’s title insurance policy issued by the
title company identified in Line 9 of the Summary Statement (the “Title
Company”), to be in the amount of the Purchase Price, covering title to the
Property.  On or before December 13, 2010, Seller shall provide Purchaser with a
survey of the Land in form and content acceptable to Purchaser and the Title
Company so as to permit the Title Company to remove the survey exception from
the owner’s title insurance policy (the “Survey”).  Promptly after receipt of
each of the Title Commitment and the Survey, Seller and Purchaser shall provide
copies thereof to each other.
 
On or before December 17, 2010 (the “Title Objection Date”), Purchaser will
notify Seller in writing (the “Exception Notice”) as to those title exceptions
listed in the Title Commitment or matters reflected on the Survey to which
Purchaser objects, provided, however, that Purchaser may not object to the
following:
 
(i)           liens for taxes and special assessments, in each case not yet due
and payable or due and payable but not yet delinquent, with respect to the Land
and Improvements;
 
(ii)           the Leases;
 
(iii)           Any applicable zoning regulations and ordinances, provided the
same do not prohibit or impair in any material respect use of the Land and
Improvements as currently operated and constructed;
 
(iv)           Any rights of utility companies to lay, maintain, construct
and/or repair pipes, lines, poles, conduits, cables, boxes and related equipment
upon, under and above the Land, to the extent the same do not materially impair
the use of the Property as currently operated;
 
 
 
3
 
 
Any m
     (v)           Any minor variations between tax lot lines and lines of
record title; and
 
     (vi)   Any minor encroachments.
 
The foregoing matters, together with any other encumbrances, title exceptions or
conditions with respect to the Land and Improvements that are not timely
objected to by Purchaser in the Exception Notice or the Gap Notice, as
applicable, or that Purchaser is deemed to have waived in accordance with this
Agreement shall be referred to as the “Permitted Exceptions.”
 
If Purchaser fails to provide Seller the Exception Notice on or before the Title
Objection Date, the title exceptions listed in the Title Commitment and any
update thereof and the matters reflected on the Survey and any update thereof
shall be deemed to be Permitted Exceptions and Purchaser shall be deemed to have
waived its right to object to such exceptions and matters.  Seller shall have
the right, but not the obligation, until the sooner of (x) the Closing Date, or
(y) the date which is ten (10) days after the date Seller receives the Exception
Notice (the sooner of which is hereinafter referred to as the “Title Clearance
Date”), which date may extend beyond the Approval Date, to have such title
exceptions other than Permitted Exceptions (collectively, the “Unpermitted
Exceptions”) removed from the Title Commitment.  If Seller fails on or before
the Title Clearance Date to provide written notice to Purchaser and to
reasonably demonstrate to Purchaser that the Unpermitted Exceptions have been
removed, then Purchaser shall, as its sole remedy, have the option (the “Title
Election”) to either (i) terminate this Agreement, in which case the parties
hereto shall have no further obligations hereunder (except for obligations that
are expressly stated herein to survive the termination of this Agreement), and
receive a return of the Earnest Money, or (ii) proceed with Closing.  If
Purchaser fails to notify Seller of its Title Election by the earlier of the
Closing Date or five (5) days after the Title Clearance Date, Purchaser shall be
deemed to have elected to proceed with the Closing, as set forth in subclause
(ii) above.  Notwithstanding the foregoing, Seller, at Seller’s sole cost and
expense, shall be obligated to release and discharge of record, on or before the
Closing Date, any liens or encumbrances created by Seller.  Seller may use all
or any portion of the Purchase Price to satisfy its obligations under this
Section.
 
Purchaser may, at or prior to Closing, notify Seller in writing (a “Gap Notice”)
of any objections to Seller’s title to the Land and Improvements (a) raised by
the Title Company between the effective date of the Title Commitment and the
Closing, and (b) not previously disclosed by the Title Company; provided that
Purchaser must notify Seller of such objection to title within three (3) days
after receiving written notice thereof from the Title Company of the existence
of such exception.  If Purchaser sends a Gap Notice to Seller, Purchaser and
Seller shall have the same rights and obligations with respect to such notice as
apply to Title Objections above.
 
(b)           Intentionally Omitted.
 
           7.                DUE DILIGENCE PERIOD.
 
(a)           During the period (the “Inspection Period”) from the Date of
Agreement through the Approval Date identified in Line 7 of the Summary
Statement (the “Approval Date”),
 

 
4
 

(A) Seller shall permit Purchaser to examine, at reasonable times, the books and
records in Seller’s possession or control relating to the Property,
(B) Purchaser shall have the right, at reasonabletimes, to (I) inspect the Land,
Improvements, Appurtenant Rights and Personal Property, (II) review the Leases
and the Contracts, and (III) conduct non-invasive environmental audit or audits
of the Property (with copies of the reports relating to such audits delivered to
Seller when completed), and (C) Purchaser shall be given reasonable access to
the Property for the purpose of making such tests, inspections and
investigations.  All of the foregoing inspections, reviews, interviews, tests,
investigations and studies to be conducted under this Section 10(a) by Purchaser
shall be subject to the following:
 
(i)           Such studies, tests, inspections, interviews, reviews and
investigations shall take place during normal business hours upon reasonable
notice to Seller or its designated agents and Seller’s consent (which may be
withheld in its sole discretion) shall be required prior to the performance of
any drilling, boring or other invasive testing or procedures.  Seller shall be
entitled to be present during any investigation, interview, inspection, testing
or other visit to the Land and Improvements;
 
(ii)           In the event the Closing does not occur, Purchaser shall promptly
return to Seller any documents obtained from Seller or Seller’s agents (and
return or destroy any copies thereof);
 
(iii)           Purchaser shall not suffer or permit any lien, claim or charge
of any kind whatsoever to attach to the Property or any part thereof; and
 
(iv)           Such tests, investigations and studies shall be at Purchaser’s
sole cost and expense and shall not unreasonably interfere with the operation of
the Property and shall be subject to the rights of tenants.  In the event of any
damage to the Property caused by Purchaser, its agents, engineers, employees,
contractors or surveyors (including without limitation pavement, landscaping and
surface damage), Purchaser shall restore or pay the cost incurred by Seller to
restore the Property to the condition existing prior to the performance of such
tests, investigations or studies; such obligation shall survive the termination
of this Agreement.
 
Purchaser shall defend, indemnify and hold Seller harmless from any and all
liability, cost and expense (including without limitation reasonable attorneys’
fees, court costs and costs of appeal) suffered or incurred by Seller for death
or injury to persons or property caused by or arising out of Purchaser’s
reviews, interviews, investigations, tests, studies and inspections of the
Property; such obligation shall survive the Closing or the earlier termination
of this Agreement.  Prior to commencing any such tests, studies and
investigations, Purchaser shall furnish to Seller a certificate of insurance
evidencing comprehensive general public liability and property damage insurance
insuring the person, firm or entity performing such tests, studies and
investigations listing Seller as loss payee and Seller and Purchaser as
additional insureds thereunder in the amount of Three Million Dollars
($3,000,000.00) combined single limit for personal injury and property damage
per occurrence and from an insurer reasonably satisfactory to Seller.  If, in
the sole discretion and at the sole election of Purchaser, any of said tests,
inspections or investigations are unsatisfactory to Purchaser, in any manner or
for any reason in Purchaser’s sole discretion, Purchaser may terminate this
Agreement as provided below.  If Purchaser notifies Seller and Escrow Agent, in
writing, on or before 5:00 p.m. (Eastern time) on

 
5
 

the Approval Date of Purchaser’s election to terminate this Agreement, this
Agreement shall terminate, the Initial Deposit and all interest earned thereon
shall be delivered to Purchaser and the parties hereto shall have no further
obligations hereunder (except for obligations that are expressly stated herein
to survive termination of this Agreement).  If Purchaser so elects to terminate
this Agreement, Purchaser shall promptly upon Seller’s request following such
termination deliver to Seller copies of all documents, studies and reports
obtained by Purchaser in connection with its due diligence (which obligation
shall survive the termination of this Agreement),  If Purchaser fails to notify
Seller, in writing, on or before 5:00 p.m. (Eastern time) on the Approval Date,
of Purchaser’s election to terminate this Agreement, Purchaser’s right to
terminate this Agreement under this Section 7(a) shall expire.  Notwithstanding
the foregoing, Purchaser’s right to terminate this Agreement pursuant to the
Title Election remains in effect subsequent to the Approval Date and may be
exercised by Purchaser in accordance with Section 6 hereof.
 
(b)           The obligation of Purchaser to close the transaction contemplated
by this Agreement is further subject to the condition that:  (i) the
representations and warranties of Seller contained in this Agreement are true
and correct, in all material respects, at the Date of Agreement and as of the
Closing Date, and (ii) all of the obligations of Seller to be performed
hereunder and per the Escrow on or before the Closing Date have been
substantially completed in a timely manner.  Purchaser shall give written notice
to Seller within five (5) Business Days after Purchaser’s receipt of any notice
disclosing that any Seller representation and warranty is no longer true and
correct; provided, however, that Purchaser’s failure to give such written notice
shall in no instance constitute a default by Purchaser under this Agreement but
shall instead only serve to bar Purchaser from raising such matter as a failure
of a condition precedent to Purchaser’s obligation to close the
transaction.  Seller shall give written notice to Purchaser within five (5)
Business Days if Seller gains actual knowledge that any Seller representation
and warranty is not true and correct in any material respect.  Purchaser’s
election to proceed with the Closing shall result in Purchaser’s waiver of any
remedy resulting from the incorrectness in such representation or warranty or
from the incorrectness in any other representation or warranty of Seller of
which Purchaser shall have actual knowledge at or prior to Closing.  The
foregoing waiver shall survive the Closing.
 
(c)           All information, data and documents relating to the Property not
otherwise available in the public domain (including without limitation those
furnished pursuant to the terms and provisions of Section 10(a)) obtained by
Purchaser from Seller or any other party or discovered by Purchaser during the
term of this Agreement shall be maintained by Purchaser in strict confidence and
shall not be revealed to any other party except Purchaser’s employees,
contractors, investors, attorneys and financial advisors but then only if
Purchaser has notified the party to whom such information is revealed to
maintain such information in strict confidence and not reveal any such
information to any other party.  Nothing contained within this Section 7(c)
shall preclude Purchaser from providing this Property information to lenders in
conjunction with loan financing for the purchase of the Property applied for by
Purchaser, provided that Purchaser direct such lenders to the covenants in this
Section 7(c) and request that they abide thereby, or pursuant to an order, law,
rule or regulation of any administration, governmental agency or authority.  The
provisions of this Section 7(c) shall survive the termination of this Agreement.
 
(d)           Prior to the Approval Date, Purchaser shall notify Seller which
Contracts the Seller is to terminate as of the Closing Date, provided that such
Contract(s) is/are cancelable
 

 
6
 

upon not less than thirty (30) days prior written notice.  Seller shall
terminate the existing property management agreement (the “Property Management
Agreement”) in effect at the Property on or prior to the Closing Date.


           8.                REPRESENTATIONS AND WARRANTIES.
 
(a)           References to “Seller’s actual knowledge” shall mean the actual
knowledge of Terri Wertman, an Analyst for CIGNA Investments, Inc., and the
person with primary responsibility for the management of the Property on behalf
of Seller, without investigation or inquiry of any person or entity other than
verbal inquiry of Seller’s property manager for the Property.  Seller shall have
no duty to conduct any further inquiry in making any such representations and
warranties, and no knowledge of any other person shall be imputed to
Seller.  Purchaser acknowledges that Seller obtained its interest in the
Property through foreclosure on or about February 16, 2010 (such period between
February 16, 2010 and the Date of Agreement, or Closing Date, as applicable,
being the “Seller’s Period of Ownership”), and Seller therefore has limited
records and knowledge regarding the Property.  Seller represents and warrants to
Purchaser, as of the Date of Agreement and again on the Closing Date, as
follows:
 
(i)           Except as shown on (x) the rent roll attached hereto as Exhibit B
(as to the representation made on the Date of Agreement), (y) the rent roll
delivered on the Closing Date pursuant to Section 10(b) below (as to the
representation made as of the Closing Date) (as applicable, the “Rent Roll”) or
(z) the Title Commitment or the Contracts, to Seller’s actual knowledge, there
are no persons in possession or occupancy of the Property, or any part thereof,
nor are there any persons who have possessory rights with respect to the
Property or any part thereof;
 
(ii)          No person, corporation or other entity has any right or option to
acquire all or any portion of the Property, other than Purchaser.
 
(iii)         None of the Leases and none of the rents or other amounts payable
thereunder have been assigned, pledged or encumbered by Seller.  With respect to
each Lease, to Seller’s actual knowledge:  (A) other than the Leases and
Contracts, there are no other promises, amendments, agreements or commitments
giving any party any right to possession or occupancy of the Property;
(B) except as shown on the Rent Roll, there are no uncured monetary defaults by
the tenant under any Lease and no offset or abatement has been asserted in
writing by any tenant under any Lease and Seller is not aware of any offset or
abatement that could be asserted by any tenant under any Lease; and (C) except
as shown on the Rent Roll, Seller is holding no security or other deposits with
respect to the Leases and no rent has been prepaid for more than one month
before its due date.
 
(iv)          During Seller’s Period of Ownership, Seller has received no
written notice from any governmental authority of any violation of applicable
laws, ordinances or regulations related to the Property or the occupancy thereof
which have not been heretofore corrected;
 
(v)           Neither the execution or delivery of this Agreement, the
consummation of the transaction contemplated hereby, nor the fulfillment of or
compliance with the terms and
 
 
7
 
conditions hereof conflict with or result in a material breach of any of the
terms, conditions or provisions of any agreement or instrument to which Seller
is a party or, to Seller’s actual knowledge, by which Seller is bound;
 
(vi)          Except as disclosed in Section 18 hereof, Seller has not entered
into any brokerage or leasing commission agreements with respect to the
Property, where a commission or fee has been earned but not fully paid;
 
(vii)         To Seller’s actual knowledge, there are no contracts or agreements
affecting the operation of the Land or the Improvements which will survive
Closing and be binding upon Purchaser except as disclosed in Exhibit C;
 
(viii)        Seller has received no written notice from any party of any
breach, default or failure to perform by Seller under any Contracts or Leases
that has not heretofore been cured; and, except as set forth in Exhibit D
hereof, Seller has delivered no written notice to any other party to any such
Contracts or Leases that such party is in default thereunder;
 
(ix)          To Seller’s actual knowledge, (i) there are no claims, causes of
action, lawsuits or legal proceedings pending or threatened against Seller
regarding the ownership, use or possession of the Property, including without
limitation condemnation or similar proceedings, except as would be covered by
insurance and disclosed on Exhibit J attached hereto and made a part hereof,
(ii) there is no pending litigation or to Seller's knowledge, threatened
litigation, which could materially adversely affect title to the Property or any
part thereof, the continued operation of the Property as a multi-family
housing/apartment complex, or the ability of Seller to perform any of its
obligations hereunder and (iii) there are no outstanding orders, rulings,
judgments or decrees issued by any court of competent jurisdiction, by which
Seller or the Property are bound or subject;
 
(x)           To Seller’s actual knowledge, Seller has not received written
notice from any governmental entity of any violation by Seller of any law, rule
or regulation affecting the Property or its use including any environmental law
or regulation, nor, except as disclosed to Purchaser in the Due Diligence Items,
any written notice that the Property is in violation of any applicable building
or zoning code or ordinance.
 
(xi)          Seller is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization.  Seller has all
necessary power and authority to enter into this Agreement and to consummate all
of the transactions contemplated herein, the individuals executing this
Agreement on behalf of Seller are duly authorized to execute, deliver and
perform this Agreement on behalf of Seller and to bind Seller, and this
Agreement and all documents to be executed by Seller and delivered to Purchaser
hereunder (A) are and will be the legal, valid and binding obligations of
Seller, enforceable in accordance with their terms, and (B) do not or will not
contravene any provision of Seller’s organizational documents or any existing
laws and regulations applicable to Seller or the Property;
 
(xii)         Exhibit C includes, to Seller’s actual knowledge, a true, correct
and complete list of all of the Contracts, and to Seller’s actual knowledge
Seller has provided to Purchaser true and correct copies of all Contracts;
 
 
 
8
 
 
 
(xiii)       Seller has not (i) made a general assignment for the benefit of
creditors; (ii) filed any voluntary petition in bankruptcy or suffered the
filing of an involuntary petition by Seller’s creditors; (iii) suffered the
appointment of a receiver to take possession of all or substantially all of
Seller’s assets: or (v) admitted in writing its inability to pay its debts as
they come due;
 
(xiv)        Seller is not a “foreign person” within the meaning of Section 1445
of the Internal Revenue Code; and
 
(xv)         Seller has obtained or will before the Closing Date obtain all
necessary consents and approvals of governmental agencies, lenders or third
parties required in connection with the Closing, if any.
 
(b)           Purchaser represents and warrants to Seller, now and again on the
Closing Date, that:
 
(i)           (A) Purchaser has all necessary power and authority to enter into
this Agreement and to consummate all the transactions contemplated herein,
(B) the individuals executing this Agreement on behalf of Purchaser are duly
authorized to execute, deliver and perform this Agreement on behalf of Purchaser
and to bind Purchaser and (C) this Agreement and all documents to be executed by
Purchaser and delivered to Seller hereunder (1) are and will be the legal, valid
and binding obligations of Purchaser, enforceable in accordance with their
terms, (2) do not or will not contravene any provision of Purchaser’s
organizational documents or any existing laws and regulations applicable to
Purchaser and (3) will not conflict with or result in a violation of any
agreement, instrument, order, writ, judgment or decree to which Purchaser is a
party or is subject; and
 
(ii)           Purchaser is not acquiring the Property with the assets of an
employee benefit plan as defined in Section 3(3) of ERISA and the transaction
which is the subject of this Agreement is not a prohibited transaction under
Section 406 of ERISA.
 
(c)                        All of the representations and warranties of Seller
and Purchaser contained in this Agreement or in any of the Closing Documents are
material, none shall merge into the deed herein provided for and all shall
survive the Closing Date for a period of nine (9) months (the “Survival
Period”).  All rights of Purchaser hereunder or under any of the Closing
Documents, with respect to any surviving representation, warranty, covenant or
indemnity shall be deemed waived if Purchaser does not, by written notice to
Seller, advise Seller of any alleged breach of representation, warranty or
covenant, or any alleged indemnification obligation, prior to the expiration of
the Survival Period, provided, however, that no claim for breach of a
representation or warranty of Seller shall be actionable or payable if the
breach in question results from or is based on a condition, state of facts or
other matter which was known to Purchaser prior to Closing, and unless the valid
claims for all such breaches collectively aggregate more than Twenty-Five
Thousand Dollars ($25,000.00), in which event, the full amount of such claims
shall be actionable, subject to the cap on Seller’s Maximum Liability as
hereinafter set forth.  Subject to the limitations set forth in the immediately
preceding sentence, all remedies shall be those set forth in Section 16 below,
and notwithstanding anything herein to the contrary, Seller’s liability under
any representation, warranty, covenant or indemnity made hereunder or in any of
the Closing
 

 
9
 

Documents shall in no event exceed the aggregate Seller’s Maximum Liability (as
hereinafter defined).  The provisions of this Section 8(c) shall survive the
Closing.
 
           9.                SELLER’S COVENANTS.
 
From and after the Date of Agreement through the Closing Date:
 
(a)           Seller shall operate the Property in a manner consistent with
current practice, and perform its material obligations under the Leases and
Contracts.
 
(b)           Seller shall keep in existence all fire and extended coverage
insurance policies, and all public liability insurance policies maintained on
Seller's behalf that are in existence as of the Date of Agreement with respect
to the Property.
 
(c)           Between the Date of Agreement and the Closing Date or earlier
termination of this Agreement, Seller will not modify, extend, amend or
terminate any existing Lease, nor enter into any new lease or occupancy
agreement without the prior written consent of Purchaser except (i) if the same
is done in the ordinary course of Seller’s ownership of the Property or (ii) if
it is a lease termination by reason of a default by the tenant thereunder;
provided, however, that after the Approval Date, Seller shall not enter into any
new leases with corporate apartment tenants without Purchaser’s prior written
approval in each instance, which approval may be withheld in Purchaser’s sole
discretion.  All new tenant leases shall be on the form of lease currently used
by Seller or such other form as may be approved by Purchaser in its reasonable
discretion.
 
(d)           No security deposits shall be applied except in the ordinary
course with respect to delinquent tenants.
 
(e)           Seller will not enter into any new Contract with respect to the
Premises that would survive the Closing, unless such Contract is entered into in
the ordinary course of business and is terminable on not more than thirty (30)
days notice without payment of any penalty or is otherwise approved in writing
by Purchaser, which approval, if sought prior to the Approval Date, shall not be
unreasonably withheld, delayed or conditioned and if sought after the Approval
Date, may be withheld in Purchaser’s sole discretion.
 
10.          DELIVERY OF DOCUMENTS.
 
(a)           Within five (5) days after the Date of Agreement, Seller shall
provide to Purchaser, to the extent in the possession or control of Seller, the
Due Diligence Items pertaining to the Property specified in Exhibit I.  Such Due
Diligence Items are being delivered without representation or warranty other
than as expressly provided in Section 8(a) hereof.
 
(b)           On the Closing Date, Seller shall deliver the following documents
(the “Closing Documents”) to Purchaser or the Escrow, all duly executed (and
acknowledged, as applicable) by Seller, the delivery of which shall be a
condition precedent to Purchaser’s obligation to close the transaction
contemplated by this Agreement (and one or more of which may be waived in
writing by Purchaser, in its sole discretion, on or prior to the Closing Date):
 

 
10
 
 

(i)    a recordable special warranty deed, in the form of Exhibit F-1 attached
hereto, subject only to the Permitted Exceptions (the “Deed”);
 
(ii)      a bill of sale, in the form of Exhibit F-2 attached hereto;
 
(iii)     two originals of an assignment and assumption, in the form of
Exhibit F-3 attached hereto (the “Assignment and Assumption”);
 
(iv)          to the extent reasonably required by the Title Company, a title
affidavit in customary form, limited to Seller’s actual knowledge;
 
(v)           counterparts of the Seller’s and Purchaser’s closing and proration
statements;
 
(vi)          a certification of nonforeign status satisfying Section 1445 of
the Internal Revenue Code of 1986, as amended;
 
(vii)         evidence of Seller’s existence and authority to perform its
obligations under this Agreement, in form and substance reasonably satisfactory
to Purchaser and the Title Company;
 
(viii)        to the extent in possession of Seller, originals of the Leases and
Contracts, together with a letter from Seller advising the tenants under the
Leases of the assignment of their respective Leases to Purchaser and the manner
in which rent is to be paid subsequent to Closing in the form of Exhibit G
hereto;
 
(ix)          a current Rent Roll certified by Seller, dated within two (2)
Business Days prior to the Closing Date, to Seller’s actual knowledge, in the
same manner and to the same extent as provided in Section 8(a)(i) above;
 
(x)           a certificate in the form of Exhibit H recertifying the
representations and warranties set forth in Section 8(a) above as of the Closing
Date;
 
(xi)          copies of Seller’s files, books, records, computer and/or data
files and other information regarding the Property or held by Seller or its
property manager in connection with the ownership, operation and management of
the Property, specifically excluding, however, any confidential or proprietary
information, any joint venture materials between the partners in Seller, and any
materials relating to the marketing and sale of the Property.  This obligation
may be satisfied by Seller causing such materials to be left in the on-site
property management office at the Property; and
 
(xii)         evidence of the termination of Property Management Agreement.
(c)           On the Closing Date, Purchaser shall deliver the following to
Seller, in form and substance reasonably acceptable to Seller, all duly executed
by Purchaser, where appropriate, each of which shall be a condition precedent to
Seller’s obligation to close the transaction contemplated by this Agreement:
 

 
11
 

(i)            two counterparts of the Acceptance of the Assignment and
Assumption as attached on Exhibit F-3, two originals;
 
(ii)           counterparts of the Seller’s and Purchaser’s closing and
proration statements;
 
(iii)          a certified copy of the resolutions or consent of Purchaser
authorizing the transaction contemplated by this Agreement or other satisfactory
evidence of authorization;
 
(iv)           to the extent required by the Title Company, a title affidavit in
customary form;
 
(v)            the Purchase Price, plus or minus prorations and adjustments as
provided herein, by wire transfer of immediately available federal funds to or
as directed by Seller.
 
11.          FIRE OR CASUALTY.
 
In the event of damage to the Property by fire or other casualty prior to the
Closing Date, Seller shall notify Purchaser of such fire or other casualty
promptly after Seller becomes aware thereof.  Seller shall have no duty to
repair such damage.  However, Seller may repair any such damage with Purchaser’s
prior, written approval and may, without Purchaser’s approval, repair damage
where such repair is necessary in Seller’s reasonable opinion to preserve and
protect the health and safety of tenants of the Property or to preserve the
Property from imminent risk of further damage or if required to do so by
Seller’s insurance carrier (the costs thereof being referred to as “Preservation
Expenses”).  If the fire or other casualty causes damage which would cost in
excess of One Million Five Hundred Thousand and 00/100 Dollars ($1,500,000.00)
to repair (as determined by an independent third party engineering firm engaged
by Seller), then Purchaser may elect, by written notice to be delivered to
Seller on or before the sooner of (i) the tenth (10th) day after Purchaser’s
receipt of such notice or (ii) the Closing Date (provided that if such damage
occurs within five (5) days prior to the Closing Date, the Closing Date shall be
extended for ten (10) days to permit Purchaser time to evaluate and make such
election), to either:  (a) close the transaction contemplated by this Agreement
and receive: (i) a credit against the Purchase Price in an amount equal to all
deductibles and self-insured amounts, if any, under the applicable insurance
policies; and (ii) all insurance claims and proceeds payable to Seller as a
result of such fire or other casualty less any Preservation Expenses and other
reasonable repair expenses incurred by Seller, with the same being paid or
assigned to Purchaser at Closing, or (b) terminate this Agreement, and receive a
return of the Earnest Money, in which case the parties hereto shall have no
further obligations hereunder (except for obligations that are expressly stated
to survive the termination of this Agreement).  If the damage to the Property by
fire or other casualty prior to the Closing Date would cost less than or equal
to One Million Five Hundred Thousand and 00/100 Dollars ($1,500,000.00) to
repair (as determined by an independent third party engineering firm engaged by
Seller), Purchaser shall not have the right to terminate its obligations under
this Agreement by reason thereof, and Seller shall assign and transfer to
Purchaser on the Closing Date all of Seller’s right, title and interest in and
to all insurance proceeds paid or payable to Seller on account of such fire or
casualty less any Preservation Expenses and other reasonable repair expenses
incurred by Seller and shall provide
 

 
12
 
 
a credit against the Purchase Price in an amount equal to all deductibles and
self-insured amounts, if any, under the applicable insurance policies.
 
           12.             CONDEMNATION.
 
If, prior to the Closing Date, all or any part of the Property is taken by
condemnation or a conveyance in lieu thereof, or if Seller receives notice of a
condemnation proceeding with respect to the Property, then Seller shall notify
Purchaser of such condemnation or conveyance in lieu thereof promptly after
Seller becomes aware thereof.  If the taking or threatened taking involves a
material portion of the Property (hereinafter defined), Purchaser may elect, by
written notice to be delivered to Seller on or before the sooner of (i) the
tenth (10th) day after Purchaser’s receipt of such notice, or (ii) the Closing
Date (provided that if such taking or notice of a condemnation occurs within
five (5) days prior to the Closing Date, the Closing Date shall be extended for
five (5) days to permit Purchaser time to evaluate and make such election), to
terminate this Agreement, in which event the Earnest Money shall be returned to
Purchaser, and the parties hereto shall have no further obligations hereunder
(except for obligations that are expressly stated herein to survive the
termination of this Agreement).  If Purchaser elects to close this transaction
notwithstanding such taking or condemnation, Purchaser shall be entitled to any
award paid or payable to Seller as a result of such condemnation proceedings,
with the same being assigned to Purchaser at Closing.  As used herein, a
“material portion of the Property” means any part of the Property reasonably
required for the operation of the Property in the manner operated on the date
hereof as reasonably determined by Seller and Purchaser.  If any taking or
threatened taking does not involve a material portion of the Property, Purchaser
shall be required to proceed with the Closing, in which event Seller shall
assign to Purchaser any award paid or payable to Seller (or the right to receive
any such award) as a result of such condemnation proceedings.
 
           13.              ADJUSTMENTS AND PRORATIONS.
 
Adjustments and prorations with respect to the Property shall be computed and
determined between the parties as of 12:01 a.m. on the Closing Date (as if
Purchaser were vested with title to the Property during the entire Closing Date)
as follows:
 
(a)           General real estate taxes, special assessments and personal
property taxes (including, without limitation, any assessments relating to
Permitted Exceptions), business improvement district assessments or similar
charges, property owner’s association assessments, if any, water rates and
charges, sewer taxes, vault charges and taxes shall be prorated for the year in
which closing occurs based on actual days involved as of the Closing Date based
on the then current taxes (if known, based on final tax bills for such period --
and if not known, based on the most recent ascertainable taxes) and the special
assessments due and owing prior to Closing, and Seller or Purchaser shall
receive a credit at Closing, as appropriate.  If final taxes or special
assessments are not known as of the Closing, the parties agree to reprorate when
such amounts become known.  The provisions of the Section 13(a) shall survive
the Closing.
 
(b)           All rents and other sums receivable from tenants of the Property,
which were earned and attributable to the period prior to the Closing Date, will
be retained by Seller to the extent that such rents have been collected on or
before the Closing Date.  Rents earned and
 

 
13
 

attributable to the period beginning on the Closing Date and thereafter will be
paid to Purchaser by the tenants under the Leases, or credited to Purchaser at
Closing (if such rents are received by Seller prior to the Closing Date).  All
payments from tenants, on account of rent or otherwise, received after the
Closing Date by Purchaser shall be applied first to rent or other sums then due
under the Leases attributable to the period beginning on the Closing Date and
continuing thereafter, and then promptly paid to Seller on account of rents
which were earned and attributable to the period prior to the Closing Date but
which were not paid when due, provided, Purchaser’s obligation shall extend only
to such amounts collected within 180 days after the Closing Date.  Purchaser
shall use commercially reasonable efforts to collect or attempt to collect
delinquent rentals, but shall not be required to file suit against such tenants
or terminate such leases.  In the event that, after the Closing, Seller recovers
any payments of rent or other sums due from tenants under Leases, Seller shall
promptly forward to Purchaser any portion of such payments to which Purchaser is
entitled in accordance with this Section 13(b).
 
(c)           On the Closing Date, Seller shall deliver to Purchaser in cash, as
a credit against the Purchase Price or as an adjustment to the prorations
provided for elsewhere in this Section 13, as appropriate, an amount equal to
the cash security deposits made by tenants occupying the Property which were
actually paid to Seller as set forth on Exhibit B and which shall not have been
applied by Seller or otherwise pursuant to the Leases, together with interest
owing thereon pursuant to the applicable Lease, if any, and together with a
listing of the tenants to which such deposits and interest are owing.
 
(d)           All amounts payable, owing or incurred in connection with the
Property under the Contracts to be assumed by Purchaser under the Assignment and
Assumption shall be prorated as of the Closing Date.
 
(e)           All utility deposits, if any, may be withdrawn by and refunded to
Seller, and Purchaser shall make its own replacement deposits for utilities as
may be required by the respective utilities involved.  In the event any payments
have been received by Seller in connection with any cable or telephone contracts
affecting the Property, such payment amounts, if any, shall be prorated among
Seller and Purchaser to the extent any amount of such payments applies to the
period of ownership of the Property occurring on or after the Closing Date.
 
(f)           At Closing, Purchaser first shall pay the entire Purchase Price to
Seller and thereafter the Earnest Money shall be refunded to Purchaser.
 
(g)           All utility charges that are not separately metered to tenants
shall be prorated to the Closing Date and Seller shall obtain a final billing
therefor and pay any amounts owing therein for the period prior to the Closing
Date and Purchaser shall pay any amounts owing for the period on and after the
Closing Date.  To the extent that utility bills cannot be handled in the
foregoing manner, they shall be prorated as of the Closing Date based on the
most recent bills available and reprorated when such final bills become known.
 
(h)           With respect to any matters not addressed by the provisions set
forth above in this Section 13, Seller and Purchaser shall prorate as of the
Closing Date such other items as are customarily prorated in a purchase and sale
of the type contemplated hereunder.  Seller and
 

 
14
 
 

Purchaser shall each reasonably cooperate with the other in connection with any
and all prorations and post-Closing reconciliations provided for herein.
 
(i)           Except as otherwise provided in Section 13(b), each of the
provisions of this Section 13 shall survive the Closing until the later of (i)
one (1) year after the date of Closing or (ii) three (3) months after the
issuance of the final tax bill for the year in which the Closing occurs.
 
Not less than two (2) Business Days prior to the Closing, Purchaser shall
prepare and deliver to Seller, subject to all the terms and provisions of this
Agreement, a closing statement setting forth, inter alia, the closing
adjustments and material monetary terms of the transaction contemplated hereby
as of the Closing Date, in form reasonably acceptable to Seller.  Seller shall
cooperate to timely provide Purchaser with the information necessary to prepare
and deliver such closing statement.
 
    14.             CLOSING COSTS.
 
Seller shall pay: (a) the cost to record any releases required to clear title to
the Property to the extent required of Seller in accordance with Section 6
hereof, (b) Seller’s attorneys’ fees, (c) one-half of all escrow closing fees
and costs, (d) documentary transfer tax (including those imposed by the state,
city, county and/or other governmental unit) or other tax imposed on the
transfer of the Property, (e) the costs of the Survey and any update thereto,
and (f) the commission, if any, due Broker (hereinafter defined).  Purchaser
shall pay: (i) recording fees for all transfer documents, (ii) the cost
of  Purchaser’s Owner Policy of Title Insurance (the “Owners’ Policy”) in the
amount of the Purchase Price, any endorsements to the Owner’s Policy and any
mortgagee’s title insurance policy and any endorsements thereto,
(iii) Purchaser’s attorneys’ fees, (iv) one-half of all escrow closing fees and
costs and (v) the fees, costs and expenses of any reports or inspections or
other due diligence commissioned by Purchaser in connection with the transaction
contemplated by this Agreement.
 
    15.             POSSESSION.
 
Possession of the Property shall be delivered to Purchaser at Closing, free and
clear of all liens and claims other than Permitted Exceptions and the rights of
the tenants identified on the Rent Roll and of the parties to the Contracts set
forth on Exhibit C.  Seller shall also deliver to Purchaser on the Closing Date
all keys and access cards to, and combinations to locks and other security
devices located at, the Property, to the extent applicable.  From and after the
Approval Date, and continuing to and following the Closing, Seller shall
cooperate with Purchaser and shall cause its property manager (to the extent
required of it in the management agreement) to cooperate with Purchaser to
accomplish a professional transition of management of the Property to Purchaser
and its property manager(s).
 
    16.             DEFAULT.
 
(a)           If Purchaser defaults hereunder, Seller may terminate this
Agreement by providing written notice to Purchaser of such default.  If
Purchaser does not cure such default within five (5) Business Days of receipt of
such notice, this Agreement shall terminate (a “Purchaser Default Termination”)
and Seller shall retain the Earnest Money and any interest
 

 
15
 
 
thereon as liquidated damages in full settlement of all claims against Purchaser
(with the exception of claims against Purchaser related to obligations which are
expressly stated herein to survive the termination of this Agreement).  The
parties agree that the amount of actual damages that Seller would suffer if the
Closing fails to occur as a result of Purchaser’s default hereunder would be
extremely difficult to determine and have agreed, after specific negotiation,
that the amount of the Earnest Money is a reasonable estimate of Seller’s
damages and is intended to constitute a fixed amount of liquidated damages in
lieu of other remedies available to Seller and is not intended to constitute a
penalty.  The provisions of this Section 16(a) shall survive the Closing.
 
 
PURCHASER AND SELLER ACKNOWLEDGE THAT THEY HAVE READ AND UNDERSTAND THE
PROVISIONS OF THIS SECTION 16(a) AND BY THEIR INITIALS IMMEDIATELY BELOW AGREE
TO BE BOUND BY ITS TERMS.
 
PURCHASER:   BFL     SELLER:   JGE   
           (Initials)                                 (Initials)


 
(b)          If Seller defaults hereunder prior to Closing, or if prior to
Closing it is determined that the representations and warranties set forth in
this Agreement shall not be true and correct in all material respects on the
Date of Agreement and as of the Closing Date, then Purchaser’s sole remedy shall
be either:
 
(i) to terminate this Agreement and promptly receive a return of the Earnest
Money, and any interest thereon, in which event each of the parties hereto shall
be relieved of any further obligation to the other arising by virtue of this
Agreement (except for obligations that are expressly stated herein to survive
the termination of this Agreement), or
 
(ii) bring an action against Seller to seek specific performance of Seller’s
obligations hereunder within sixty (60) days following the earlier of (x) the
scheduled Closing Date or (y) the date of Seller’s breach, provided that
Purchaser is not otherwise in default under this Agreement.  Such action for
specific performance will not be construed to require Seller to cure any title
defect, cure any untrue representation, comply with any covenant hereunder, cure
any physical condition existing at the Property, or cause any third party to
take any action with respect to the Property or Seller.
 
Notwithstanding anything to the contrary contained in this Agreement, if
Purchaser has actual knowledge that Seller has defaulted in any respect under
this Agreement prior to the Closing Date and nonetheless proceeds to Closing,
then same shall be deemed to be a waiver by Purchaser of any further right to
make a claim arising out of such default.
 
If the Closing occurs, in no event shall Seller be liable for any special,
punitive, speculative or consequential damages, nor shall Seller’s liability
under any representation, warranty, certification, covenant, agreement,
proration, reproration, obligation or indemnity made hereunder or under any of
the Closing Documents or otherwise in connection with the
 

 
16
 

transactions contemplated herein exceed Five Hundred Thousand Dollars
($500,000) in the aggregate (the “Seller’s Maximum Liability”).
 
None of Seller’s general or limited partners, members in Seller’s general
partner, managers, officers, agents or employees shall have any personal
liability of any kind or nature or by reason of any matter or thing whatsoever
under, in connection with, arising out of or in any way related to this
Agreement, the Closing Documents or the transactions contemplated herein, and
Purchaser waives for itself and for anyone who may claim by, through or under
Purchaser any and all rights to sue or recover on account of any such alleged
personal liability.
 
    17.             NOTICES.
 
Any notice, demand, request or other communication which any party hereto may be
required or may desire to give under this Agreement shall be in writing and
shall be deemed to have been properly given if (i) hand delivered (effective
upon delivery) or (ii) sent by a nationally recognized overnight delivery
service (effective one (1) Business Day after delivery to such courier for
overnight service) in each case, prepaid and addressed in accordance with Line
10 or Line 11 (as applicable) of the Summary Statement or to such other or
additional addresses as either party might designate by written notice to the
other party.  Any notices given by the attorneys for the parties shall be deemed
effective as if given by such party.
 
    18.             BROKERS/CONSULTANTS.
 
Each of Seller and Purchaser represents and warrants to the other that it has
not dealt with any brokers, finders or agents with respect to the transaction
contemplated hereby other than CBRE (the “Broker”).  Seller shall be responsible
to pay any commission due Broker with respect to this Agreement pursuant to a
separate written agreement between Seller and Broker.  Each party agrees to
indemnify, defend and hold harmless the other party, its successors, assigns and
agents, from and against the payment of any commission, compensation, loss,
damages, costs, and expenses (including without limitation attorneys’ fees and
costs) incurred in connection with, or arising out of, claims for any broker’s,
agent’s or finder’s fees of any person claiming by or through such party.   The
obligations of Seller and Purchaser under this Section 18 shall survive the
Closing and the termination of this Agreement.
 
    19.            “AS IS” SALE
 
EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES OF SELLER SET FORTH HEREIN
AND IN THE CLOSING DOCUMENTS, PURCHASER ACKNOWLEDGES AND AGREES THAT IT WILL BE
PURCHASING THE PROPERTY BASED SOLELY UPON ITS INSPECTIONS AND INVESTIGATIONS OF
THE PROPERTY, AND THAT PURCHASER WILL BE PURCHASING THE PROPERTY “AS IS” AND
“WITH ALL FAULTS”, BASED UPON THE CONDITION OF THE PROPERTY AS OF THE DATE OF
AGREEMENT, ORDINARY WEAR AND TEAR AND LOSS BY FIRE OR OTHER CASUALTY OR
CONDEMNATION EXCEPTED AND THAT SELLER MAKES NO WARRANTY OR REPRESENTATION,
EXPRESS OR IMPLIED, OR ARISING BY OPERATION OF LAW, INCLUDING, BUT NOT LIMITED
TO, ANY WARRANTY OF CONDITION, HABITABILITY, MERCHANTABILITY OR FITNESS FOR A
PARTICULAR

 
17
 

PURPOSE, IN RESPECT OF THE PROPERTY.  WITHOUT LIMITING THE FOREGOING, PURCHASER
ACKNOWLEDGES THAT, EXCEPT AS MAY OTHERWISE BE SPECIFICALLY SET FORTH ELSEWHERE
IN THIS AGREEMENT OR IN THE CLOSING DOCUMENTS, NEITHER SELLER NOR ITS
CONSULTANTS, REPRESENTATIVES OR AGENTS HAS MADE ANY REPRESENTATIONS OR
WARRANTIES OF ANY KIND UPON WHICH PURCHASER IS RELYING AS TO ANY MATTERS
CONCERNING THE PROPERTY, INCLUDING BUT NOT LIMITED TO:  (I) THE CONDITION OF THE
LAND OR ANY IMPROVEMENTS COMPRISING THE PROPERTY; (II) THE EXISTENCE OR
NON-EXISTENCE OF ANY POLLUTANT, TOXIC WASTE AND/OR ANY HAZARDOUS MATERIALS OR
SUBSTANCES; (III) ECONOMIC PROJECTIONS OR MARKET STUDIES CONCERNING THE
PROPERTY, OR THE INCOME TO BE DERIVED FROM THE PROPERTY; (IV) ANY DEVELOPMENT
RIGHTS, TAXES, BONDS, COVENANTS, CONDITIONS AND RESTRICTIONS AFFECTING THE
PROPERTY; (V) THE NATURE AND EXTENT OF ANY RIGHT OF WAY, LEASE, LIEN,
ENCUMBRANCE, LICENSE, RESERVATION OR OTHER TITLE MATTER; (VI) WATER OR WATER
RIGHTS, TOPOGRAPHY, GEOLOGY, DRAINAGE, SOIL OR SUBSOIL OF THE PROPERTY;
(VII) THE UTILITIES SERVING THE PROPERTY; (VIII) THE SUITABILITY OF THE PROPERTY
FOR ANY AND ALL ACTIVITIES AND USES WHICH PURCHASER MAY ELECT TO CONDUCT
THEREON; OR (IX) THE COMPLIANCE OF THE PROPERTY WITH ANY ZONING, ENVIRONMENTAL,
BUILDING OR OTHER LAWS, RULES OR REGULATIONS AFFECTING THE PROPERTY.  SELLER
MAKES NO REPRESENTATION OR WARRANTY THAT THE PROPERTY COMPLIES WITH THE
AMERICANS WITH DISABILITIES ACT OR ANY FIRE CODE OR BUILDING CODE.  PURCHASER
HEREBY RELEASES SELLER FROM ANY AND ALL LIABILITY IN CONNECTION WITH ANY CLAIMS
THAT PURCHASER MAY HAVE AGAINST SELLER, AND PURCHASER HEREBY AGREES NOT TO
ASSERT ANY CLAIMS FOR CONTRIBUTION, COST RECOVERY OR OTHERWISE, AGAINST SELLER
RELATING DIRECTLY OR INDIRECTLY TO THE EXISTENCE OF ASBESTOS OR HAZARDOUS
MATERIALS OR SUBSTANCES ON, OR ENVIRONMENTAL CONDITIONS OF, THE PROPERTY,
WHETHER KNOWN OR UNKNOWN.  As used herein, the terms “Hazardous Substances” and
“HAZARDOUS MATERIALS OR SUBSTANCES” mean (i) hazardous wastes, hazardous
substances, hazardous constituents, toxic substances or related materials,
whether solids, liquids or gases, including but not limited to substances
defined as “hazardous wastes,” “hazardous substances,” “toxic substances,”
“pollutants,” “contaminants,” “radioactive materials,” or other similar
designations in, or otherwise subject to regulation under, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, 42
U.S.C. §9601 et seq.; the Toxic Substance Control Act, 15 U.S.C. §2601 et seq.;
The Hazardous Materials Transportation Act, 49 U.S.C. §1802; the Resource
Conservation and Recovery Act, 42 U.S.C. §9601. et seq.; the Clean Water Act, 33
U.S.C. §1251; the Safe Drinking Water Act, 42 U.S.C. §300f et seq.; the Clean
Air Act, 42 U.S.C. §7401 et seq.; and in any permits, licenses, approvals,
plans, rules, regulations or ordinances adopted, or other criteria and
guidelines promulgated pursuant to the preceding laws or other similar federal,
state or local laws, regulations, rules or ordinance now or hereafter in effect
relating to environmental matters (collectively, “Environmental Laws”); and
(ii) any other substances, constituents or wastes subject to any applicable
federal, state or local law, regulation or ordinance, including any
Environmental Law, now or hereafter in effect, including but not limited to
(A) petroleum,
 
 
 
18
 
 
 
(B) refined petroleum products, (C) waste oil, (D) waste aviation or motor
vehicle fuel, (E) mold and (F) asbestos.  Purchaser acknowledges that, having
been given the opportunity to inspect the Property, except for the
representations, warranties and covenants of Purchaser set forth in this
Agreement, Purchaser is relying solely on its own investigation of the Property
and not on any information provided or to be provided by Seller.  Purchaser
further acknowledges that the information provided and to be provided with
respect to the Property was obtained from a variety of sources, and that Seller
(x) has not made any independent investigation or verification of such
information and (y) makes no representations as to the accuracy or completeness
of such information, except as provided herein.  The provisions of this Section
19 shall survive the Closing Date.  PURCHASER’S FOREGOING RELEASE OF CLAIMS
AGAINST SELLER RELATING DIRECTLY OR INDIRECTLY TO THE EXISTENCE OF HAZARDOUS
MATERIALS OR SUBSTANCES AT, ON, UNDER OR NEAR THE PROPERTY, AND/OR TO THE
ENVIRONMENTAL CONDITION OF THE PROPERTY, IS INTENDED TO INCLUDE ANY UNKNOWN OR
UNSUSPECTED CLAIMS RELATING TO SUCH MATTERS.  PURCHASER HEREBY ACKNOWLEDGES THAT
SUCH WAIVER AND RELEASE IS MADE WITH THE ADVICE OF COUNSEL AND WITH FULL
KNOWLEDGE AND UNDERSTANDING OF THE CONSEQUENCES AND EFFECTS OF SUCH RELEASE.


Purchaser’s Initials      BFL    
                                                    
 
    20.             ASSIGNMENT.
 
Purchaser shall not have the right to assign this Agreement or any interest
herein without the express written consent of Seller, and in the event Seller
consents to such assignment, Purchaser shall remain liable for, and the assignee
shall assume, all obligations of Purchaser hereunder.  Notwithstanding the
foregoing, provided that Purchaser notifies Seller in writing in sufficient time
to allow the Closing to occur without delay or unreasonable burden, Purchaser
may assign this Agreement, without the necessity of obtaining consent from
Seller to such assignment, to one or more entities wholly owned and controlled
by or under common control with Purchaser and/or with the current principals of
Purchaser, such multiple entities, if applicable, to take title to the Property
as tenants-in-common, however, such assignment shall not release Purchaser
hereunder.
 
    21.             MISCELLANEOUS.
 
(a)           Time is of the essence of each provision of this Agreement.
 
(b)           This Agreement and all provisions hereof shall extend to, be
obligatory upon and inure to the benefit of the respective heirs, legatees,
successors and permitted assigns of the parties hereto.
 
(c)           Except as provided herein, this Agreement contains the entire
agreement between the parties relating to the transactions contemplated hereby.
 
(d)           This Agreement shall be governed by and construed in accordance
with the laws of the State of Florida.
 
 
 
19
 
 
(e)           If any of the provisions of this Agreement or the application
thereof to any persons or circumstances shall, to any extent, be deemed invalid
or unenforceable, the remainder of this Agreement and the application of such
provisions to persons or circumstances other than those as to whom or which it
is held invalid or unenforceable shall not be affected thereby.
 
(f)           This Agreement and any document or instrument executed pursuant
hereto may be executed in any number of counterparts, each of which shall be
deemed an original, but all of which, together, shall constitute one and the
same instrument.
 
(g)           From and after the Date of Agreement, Purchaser and Seller shall
jointly prepare and issue any releases of information relating to the sale of
the Property, and any inquiries regarding the transaction contemplated hereby
shall be responded to only after consultation with the other party hereto.  The
provisions of this Section 21(g) shall survive the Closing or earlier
termination of this Agreement.
 
(h)           If either party institutes a legal action against the other
relating to this Agreement or any default hereunder, the unsuccessful party to
such action will reimburse the successful party for the reasonable expenses of
prosecuting or defending such action, including without limitation attorneys’
fees and disbursements and court costs.  The obligations under this Section
21(h) shall survive the Closing or earlier termination of this Agreement.
 
(i)           This Agreement shall not be construed more strictly against one
party than against the other merely by virtue of the fact that the Agreement may
have been prepared primarily by counsel for one of the parties, it being
recognized that both Purchaser and Seller have contributed substantially and
materially to the preparation of this Agreement.
 
(j)           The term “Business Day” shall mean any day other than Saturday,
Sunday, a legal holiday or other date on which banks located in Hartford,
Connecticut or Sanford, Florida are not open for business.
 
(k)           If, under the terms of this Agreement and the calculation of the
time periods provided for herein, the Approval Date, the Closing Date or any
other date to be determined under this Agreement should fall on a day which is
not a Business Day, then such date shall be extended to the next Business Day.
 
(l)           A facsimile, scanned or photocopy signature on this Agreement, any
amendment hereto, or any notice delivered hereunder shall have the same legal
effect as an original signature.
 
(m)           The parties shall keep the terms of this Agreement confidential
and shall not disclose such terms to any other parties without the other party’s
prior written consent, which consent shall be in each party’s sole discretion;
provided, however, that each party may, without obtaining such prior written
consent, make such disclosures as may be required by applicable laws or
agreements by which such party is bound, and to each such party’s managers,
members, officers, lenders, employees, investors, attorneys, accountants,
appraisers, insurance advisors, consultants and similar third party
professionals.  Notwithstanding anything contained in this Section 21(m), this
obligation of confidentiality shall not apply to disclosures compelled by law
(including to make any required Securities and Exchange Commission, New York
Stock Exchange
 
 
 
20
 
 
or other securities market filings), any order of a court of competent
jurisdiction, by a lawful, proper subpoena, or other legal, tax or financial
requirements or guidelines applicable to Purchaser, in which event Purchaser
shall immediately notify Seller of the circumstances purporting to require such
disclosure.  During the Inspection Period, Seller and Purchaser shall agree on a
form of press release reasonably acceptable to both parties reporting the
acquisition of the Property to be issued after the Closing Date.
 
(n)           Each of Seller and Purchaser state that they are not acting,
directly or indirectly for, or on behalf of, any person, group, entity or nation
named by any Executive Order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism) or the United States Treasury Department as a
terrorist, “Specially Designated National and Blocked Person,” or other banned
or blocked person, entity, or nation pursuant to any law that is enforced or
administered by the Office of Foreign Assets Control, and is not engaging in
this transaction, directly or indirectly, on behalf of, or instigating or
facilitating this transaction, directly or indirectly, on behalf of, any such
person, group, entity or nation.
 
(o)           Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time.  Levels of radon that exceed federal
and state guidelines have been found in buildings in Florida. Additional
information regarding radon and radon testing may be obtained from the County
Public Health Unit.
 
(p)           Neither this Agreement nor any memorandum or short form thereof
shall be recorded by either party hereto.  The provisions of this Section 21(p)
shall survive the termination of this Agreement.
 
(q)           If Purchaser desires to effectuate the transaction contemplated by
this Agreement as a tax-free exchange (the “Exchange”), then upon request made
by Purchaser, Seller shall cooperate with Purchaser in effectuating such
tax-deferred exchange, such cooperation to include, without limitation,
executing and delivering all documents and instruments necessary for such
purpose, but only on the conditions that (i) the Exchange shall not delay the
Closing Date, (ii) the consummation or accomplishment of the Exchange shall not
be a condition precedent or condition subsequent to Purchaser’s obligations
under this Agreement, (iii) Seller shall have no obligation to take title to any
property in connection with the Exchange, (iv) Seller shall not be required to
incur any obligations or liabilities in connection with the Exchange and
Purchaser shall pay Seller for all costs and expenses incurred by Seller in
connection with such cooperation, (v) Purchaser shall not be released of its
obligations under this Agreement as a result of the Exchange, and (vi) Purchaser
shall provide notice to Seller of the Exchange at least five (5) Business Days
prior to the Closing Date.  Seller shall have no obligation to execute any
documents or to undertake any action by which Seller would or might incur any
liability or obligation not otherwise provided for in the other provisions of
this Agreement.
 
(r)           During the Inspection Period, Seller and Purchaser shall agree to
a form of accounting letter reasonably acceptable to both parties.  During the
Inspection Period, Seller shall endeavor to cause the current property manager
at the Property, at Purchaser’s sole cost and expense, to agree to a form of
accounting letter reasonably acceptable to such property manager
 
 
 
21
 
 
and Purchaser, which letter shall provide for access to revenue and expense
supporting documents, deposits, bank statements, invoices and other similar
documentation regarding the operation of the Property for the period beginning
January 1, 2009 and ending March 31, 2010.
 


[Signature Page Follows]
 
 
 
 

 
22
 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.
 


PURCHASER:
 
NTS REALTY HOLDING LIMITED
PARTNERSHIP, a Delaware limited
partnership
 
By:  NTS Realty Capital, Inc., a Delaware
corporation, its managing general partner
 
 
By: /s/ Brian F. Lavin         
Name: Brian F. Lavin
Title: President and Chief Executive Officer
SELLER:
 
CORAC, LLC, a Delaware limited liability
company
 
By:  Connecticut General Life Insurance
        Company, its managing member
 
By:  CIGNA Investments, Inc., its authorized
        representative
        
 
    By: /s/ John G. Eisele         
        Name: John G. Eisele
        Title: Managing Director


